Citation Nr: 0011633	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a July 1997 rating determination by the Buffalo, New 
York, Regional Office (RO).  

Although the Board previously denied service connection for 
PTSD in November 1994, the RO considered the claim on a de 
novo basis, notwithstanding the laws and regulations 
governing finality and reopening of previously disallowed 
claim.  However, in accordance with the United States Court 
of Appeals for Veterans Claims (Court) ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  See 
also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring the issue of 
whether new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been recharacterized as on the 
first page of this decision.

The Board also notes that there is no prejudice to the 
veteran in the Board whether new and material evidence to 
reopen the claim has been presented in the first instance.  


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in a 
November 1994 decision.

2.  Evidence associated with the claims file since the 
Board's November 1994 decision is either duplicative or 
cumulative of evidence previously considered, or, if new, 
does not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's denial of the claim for PTSD in November 1994 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1100 (1999).  

2.  The additional evidence submitted since the Board's 
November 1994 decision is not new and material and the claim 
for service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5108 and 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD requires a clear diagnosis of the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The RO originally denied service connection for PTSD in June 
1991.  On appeal of that decision, the Board again denied the 
claim in a November 1994 decision.  The evidence before the 
Board in 1994 is summarized below.

Service records, show the veteran served in the Philippines 
during World War II as a machine gunner but did not receive 
any decorations or awards indicative of combat.

VA outpatient treatment records dated from June 1990 to 
October 1990 show that in August 1990 the veteran referred 
himself to a VA Medical Center for increased episodes of 
tearfulness and nightmares prompted by brief flashbacks and 
memories of his combat experiences in the Pacific Theater.  
The symptoms were diagnosed as PTSD with significant anxiety 
and probable evolving depression.  

A VA examination conducted in April 1991 shows a diagnosis of 
residuals of PTSD with depression.  A VA social survey report 
contains some minimal information regarding stressors.  The 
veteran reported that he served six months in combat but was 
never wounded.  However, he claimed to have killed others and 
that a fellow soldier died in his arms.  He also reported 
that he saw "dead people, walking among them with half of 
them blown apart." In June 1991, the RO denied the veteran's 
initial claim for service connection for PTSD on the basis 
that the veteran had failed to provide verifiable stressors 
of his experiences in the Philippines that would support the 
diagnosis of PTSD.  The veteran was notified in July 1991, 
and perfected a timely appeal of that denial.  

The Board remanded the case in August 1992 with directions 
for the RO to attempt to verify any of the veteran's in-
service stressors, first by obtaining additional information 
from the veteran to permit such verification.  However, the 
veteran did not respond to the RO's request for information.

In addition to the evidence cited to above, evidence before 
the Board in November 1994 included a copy of a hospital 
extract from the Surgeon General's Office (SGO) which shows 
treatment for acute otitis media and otitis externa in 
January 1944.  

VA outpatient treatment records dated from August 1990 to 
December 1992 show continuing psychiatric evaluation and 
treatment of the veteran for PTSD symptoms.  Throughout this 
period the veteran described recurrent nightmares and 
flashbacks of children he claimed to have accidentally gunned 
down.  

The evidence of record also includes a statement from the 
veteran's wife dated in June 1993 relating her observations 
of the veteran's mental condition prior and subsequent to 
active duty.  A June 1993 statement L.C. Battista, M.D., 
reported that the veteran had been under his care for a 
duodenal ulcer since his discharge from service and that 
despite treatment he continued to have symptoms because of 
PTSD.  Dr. Battista also stated that despite treatment for 
PTSD the veteran continued to be nervous, easily upset, very 
tense, anxious and hyperactive.  

A VA PTSD examination conducted in July 1993 shows a 
diagnosis of severe PTSD.  During the interview the veteran 
again described flashbacks of having killed two children 
during a gunner fire into a jungle and the second of a buddy 
dying in his arms.  

Also of record are private treatment reports dated from 
October 1965 to May 1990 which primarily show treatment of 
unrelated physical disorders.  

A February 1994 statement from L.C. Battista, II, M.D., son 
of the veteran's private physician, indicates that there are 
no records on file for the veteran, except those pertaining 
to a right inguinal hernia repair in 1991.  

In an August 1994 statement the veteran gave an account of 
his role in killing children and that on another occasion, an 
orphanage was hit during crossfire.  He also reported that 
his loader, a man named [redacted], died in his arms.  The 
veteran also submitted private treatment records dated in 
November and December 1989 which are negative for complaints, 
findings or treatment for PTSD.

In its November 1994 decision, the Board denied the veteran's 
claim essentially on the basis that his account of combat 
incidents were at odds with the available service department 
records which did not show that he was engaged in combat; and 
that, as he did not respond to the RO's request for 
information, the record did not show specific information 
with respect to the alleged stressors to confirm that that 
the claimed events actually occurred.  

The November 1994 Board decision is final.  See 38 U.S.C.A. 
§§  7103(a), 7104 (West 1991 & Supp. 1999).  A final decision 
cannot be reopened and reconsidered by the VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  38 U.S.C.A. § 7104(b) (West 1991).

In Winters v. West, 12 Vet. App. 203 (1999), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Elkins v. West, 12 Vet. App. 209 (1999) held that the two-
step process set out in Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Id.

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has also held that in order to reopen a previously 
and finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.   Evans v. 
Brown, 9 Vet. App. 273 (1996).

Since the November 1994 Board decision, the RO has received 
medical evidence in the form of duplicate post-service 
medical records (not new, by definition), as well as new 
medical records dated from December 1990 to October 1994 
(showing continued psychiatric treatment of the veteran), and 
various statements submitted by the veteran.  

In a statement received by the RO in March 1995, the veteran 
provided some information regarding his unit's activities in 
the Philippines in April and May of 1945.  In a May 1995 
statement the veteran provided information regarding his 
previous treating physician, Dr. Battista, as well as his 
current treating physician.  The veteran again related the 
stressor events of 1945 in the Philippines, including the 
orphanage hit during crossfire and the death of his loader.  
In an August 1995 statement Dr. Battista indicated that he 
had been retired for the past 10 years and therefore was 
unable to provide an updated report regarding the veteran.  
In an October 1995 statement, the veteran provided a history 
of his symptoms and medical treatment since service 
discharge.  

In an October 1996 letter, the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
United States Army and Joint Services Environmental Support 
Group), reported that a history was submitted by the 925th 
Antiaircraft Artillery Automatic Weapons Battalion (925th AAA 
AW Bn).  The history reports that the unit was attached to 
the 32nd Antiaircraft Artillery Automatic Brigade (32nd AAA 
Bde) upon arrival to Leyte, Philippines, on March 11, 1945.  
The history further reports that the unit sustained no 
casualties as the result of enemy actions during the year.  
USASCRUR also obtained a copy of the October 13, 1943 to July 
31, 1945, history submitted by the 32nd AAA Bde, which 
documents that the unit arrived, in Leyte, Philippines on 
October 20, 1944.  The history provides a chronological 
report of action during the period.  There was no combat 
activity reported for May 1945.  

Morning reports for the period May 1945 were also obtained in 
conjunction with the veteran's claim.  These records produced 
no individual entries of the veteran and noted that his unit 
did not engage in any combat with enemy forces and did not 
suffer any battle casualties during the above period.  

In December 1998, the veteran submitted photocopies of 
pictures depicting combat casualties, to which he was 
reportedly exposed.

In July 1999, the veteran provided testimony regarding his 
alleged stressors at an RO hearing.  He reiterated that he 
was involved in an incident in which he fired a machine gun, 
possibly resulting in the deaths of civilians.  He also 
discussed witnessing the death of a soldier named [redacted].

After careful review of the evidence associated with the 
claims file since the November 1994 denial, the Board must 
conclude that none of the evidence is new and material so as 
to warrant a reopening of the claim for service connection 
for PTSD.

At the time of the November 1994 Board decision denying the 
veteran's claim for service connection for PTSD, there was no 
credible evidence of combat, or supporting evidence that his 
claimed stressors actually occurred.  These matters are still 
in issue.  

The veteran has provided vague (orphanage hit during 
crossfire and possible killing of children) accounts of his 
alleged stressor experiences.  The RO asked the veteran to 
provide specific details as to his alleged experiences.  
However, the veteran has not submitted any new details 
concerning the previously alleged stressor about the death of 
his loader, [redacted], or any other stressor for that matter.  
Attempts by the RO to verify the veteran's stressors were met 
with negative results.  While the additional service 
personnel records, including the report from USASCRUR and 
morning reports are "new" in the sense that they were not 
previously of record, they are not "material" for purposes 
of reopening the claim.  As noted above USASCRUR reported 
that the veteran's unit arrived in the Philippines in March 
1945 and sustained no casualties as a result of enemy actions 
during that year.  Further there was no report of combat 
activity for May 1945.  This report does not confirm any 
stressors, the pivotal issue underlying the veteran's claim 
for service connection. 

The evidence of treatment from 1990 to 1994 for PTSD is not 
new because there was a confirmed diagnosis of PTSD at the 
time of the prior Board decision and is not material in that 
it does not relate any further information or suggest the 
existence of additional information that would substantiate 
the veteran's claimed stressors.  Also the duplicates of 
post-service medical records and additional lay statements 
constitute evidence already considered when the claim was 
previously denied.  Since this additional evidence only 
duplicates that already of record at the time of the November 
1994 decision, it is, thus, neither "new" nor "material" 
within the meaning of 38 C.F.R. § 3.156(a).

In regard to the copies of photographs, the contents of these 
photos fail to confirm any individual stressful event.  Since 
this evidence does not amount to verified, objective evidence 
of a stressful event, although, new it is not material.  

The Board has considered the veteran's testimony.  However 
these statements constitute nothing more than a restatement 
of the veteran's basic contention, i.e. that he suffers from 
PTSD as a result of his World War II service.  Consequently, 
merely to reiterate these same allegations and arguments, 
when previously made, does not constitute new evidence.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Furthermore, 
as to details regarding his stressors, the veteran has only 
made general allegations, and has not, at any time, provided 
names of people he saw killed or injured (other than [redacted]) 
or any details about any specific stressful incident to 
facilitate efforts to corroborate the occurrence of the 
claimed events.  As combat is not demonstrated, his lay 
testimony is insufficient, standing along, to establish that 
the claimed in-service stressful events actually occurred.  
Cohen v. Brown, 10 Vet. App.  128, 147 (19997) (citing Moreau 
v. Brown 9 Vet. App. 389, 395 (1996)).  

Simply stated, the record remains devoid of evidence 
corroborating the occurrence of the veteran's claimed 
stressors, a clear regulatory prerequisite for a grant of 
service connection for PTSD.  As none of the additional 
evidence associated with the claims file since the November 
1994 RO decision, when viewed either alone or in light of the 
evidence previously of record tends to confirm either combat 
service (to which a purported stressor is related) or that 
the veteran's reported stressors actually occurred, it is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  Hence, new and material evidence to 
reopen the claim for service connection for PTSD has not been 
presented.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

The Board also finds that the duty to inform the veteran of 
the elements necessary to complete his application to reopen 
his claim for service connection for PTSD has been met.  Id.; 
38 U.S.C.A. § 5103(a).  

As a final matter, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the laws and 
regulations governing finality and reopening of previously 
disallowed claims in the first instance.  In considering the 
claim on a de novo basis, the RO necessarily considered the 
same evidence as the Board has considered.  Moreover, the RO 
denied the claim on the same fundamental basis as the Board-
the absence of the evidence corroborating the occurrence of 
the claimed in-service stressful events.  Hence, to remand 
this case to the RO for consideration of whether new and 
material evidence has been presented to reopen the claim for 
service connection for PTSD would be pointless and, in light 
of the law cited above, would not result in a determination 
favorable to him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92); 
57 Fed. Reg. 49747 (1992).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for PTSD, the appeal is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

